Exhibit 10.1




FIRST AMENDMENT
TO THE BOOZ ALLEN HAMILTON INC. NONQUALIFIED DEFERRED COMPENSATION PLAN


WHEREAS, Booz Allen Hamilton Inc. (“BAH”) has adopted and maintains the Booz
Allen Hamilton Inc. Nonqualified Deferred Compensation Plan (the “Plan”), which
is intended to provide a select group of senior management and highly
compensated employees of BAH and its “Affiliates” (as such term is defined in
the Plan) with an opportunity to defer certain compensation;


WHEREAS, pursuant to Article IX of the Plan, the compensation committee of the
board of directors of the Company (the “Compensation Committee”) has the
authority to amend the Plan at any time; provided that, any such amendment does
not decrease the amounts credited to any participant’s account under the Plan;


WHEREAS, the Compensation Committee has determined that it is advisable to amend
the Plan to clarify the manner in which wage garnishments are processed under
the Plan; and
WHEREAS, such amendment will not decrease the amounts credited to any
participant’s account under the Plan.
NOW, THEREFORE, BE IT RESOLVED, that effective July 24, 2019, Section 5.1(a) of
the Plan is hereby amended to add the following as a new sentence at the end of
the paragraph:
A Participant’s deferral election will be applied with respect to the gross
amount of such Participant’s Eligible Compensation; provided that, the amount by
which a Participant’s Eligible Compensation may be reduced for crediting to a
Participant’s Account shall not exceed the amount of a Participant’s Eligible
Compensation that would be paid directly to the Participant by his or her
employer after taking into account any and all other applicable withholdings and
deductions.
IN WITNESS WHEREOF, this First Amendment is hereby executed by the Chief People
Officer of the Company on behalf of the Compensation Committee on July 24, 2019.


Booz Allen Hamilton Inc.


By: /s/ Elizabeth Thompson                 
Name: Elizabeth Thompson    
Title: EVP & Chief People Officer









